DETAILED ACTION
Reasons for Allowance
Claims 1-51 and 66-75 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for transmitting data using a first hopping pattern and a second hopping pattern. Each of independent claims, claim 1 (“A data transmitter”), claim 24 (“A data receiver”), claim 47 (“A system”), claim 48 (“A method”), claim 49 (“A method”), claim 50 (“A non-transitory digital storage medium”), claim 51 (“A non-transitory digital storage medium”), claim 66 (“Transmitting data”), claim 69 (“Receiving data”) , claim 72 (“A data receiver”), claim 73 (“A data receiver”), claim 74 (“A data transmitter”) and claim 75 (“A data receiver”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Prior arts by Damnjanovic (US 20120014330) discloses a first hopping pattern and a second hopping pattern and both hopping patterns use different hopping resources ([0120 and 0131], Damnjanovic). However, Damnjanovic does not teach underlined limitations.

Claim 1. A data transmitter configured to, in a first mode, transmit data repeatedly using a first hopping pattern and a second hopping pattern; 
wherein the data transmitter is configured to, in a second mode, transmit data once using a third hopping pattern; 
wherein the hopping patterns of the first mode and the second mode are different so that hops of the hopping patterns of the first mode and hops of the hopping pattern of the second mode are differently distributed in at least one of time and/ in frequency;
wherein the data transmitter is configured to select the first hopping pattern and the second hopping pattern from a first set of hopping patterns, and to select the third hopping pattern from a second set of hopping patterns; 
wherein hopping patterns of the first set of hopping patterns and hopping patterns of the second set of hopping patterns are different.
Claims 24, 48-49, and 50-51 are allowed for the same reason as stated above.

Claim 66 Transmitting data using a first hopping pattern and a second hopping pattern; 
wherein the data is transmitted using the first hopping pattern, and wherein the data is transmitted repeatedly using the second hopping pattern; 
wherein the first hopping pattern and the second hopping pattern are a time hopping pattern, a frequency hopping pattern or a combination of the time hopping pattern and the frequency hopping pattern, respectively; 
wherein the time hopping pattern is one of the following eight time hopping patterns comprising 24 hops each:

wherein each line in the table is a time hopping pattern, wherein each column in the table is a hop of the respective time hopping pattern starting from a second hop so that each time hopping pattern comprises 24 hops, wherein each cell in the table indicates a time interval of a reference point of the respective hop to a same reference point of an immediately subsequent hop in - multiples of - symbol durations; 
wherein the frequency hopping pattern is one of the following eight frequency hopping patterns comprising 24 hops each:

wherein each line in the table is a frequency hopping pattern, wherein each column in the table is a hop of the respective frequency hopping pattern, wherein each cell in the table indicates a transmission frequency of the respective hop of the respective frequency hopping pattern in carriers of UCG_C0 to UCG_23.
Claim 69 is allowed for the same reason as stated above.

Claim 72. A data receiver configured to, in a first mode, receive data repeatedly using a first hopping pattern and a second hopping pattern; 
wherein the data receiver is configured to, in a second mode, receive data once using a third hopping pattern; 
wherein the hopping patterns of the first mode and the second mode are different, 
wherein the data receiver is configured to detect one of the first hopping pattern and of the second hopping pattern in a reception data stream in order to receive the data transferred with the one hopping pattern; 
wherein the data receiver is configured to determine the other one of the first hopping pattern and the second hopping pattern in the reception data stream using the previously detected hopping pattern in order to receive the data transferred with the other hopping pattern.

Claim 73. A data receiver configured to, in a first mode, receive data repeatedly using a first hopping pattern and a second hopping pattern; 
wherein the data receiver is configured to, in a second mode, receive data once using a third hopping pattern; 
wherein the data receiver is configured to detect a repeated transfer of data based on at least one of the first hopping pattern and the second hopping pattern; or 
wherein the data receiver is configured to detect a single transfer of data based on the third hopping pattern.

Claim 74. A data transmitter configured to, in a first mode, transmit data repeatedly using a first hopping pattern and a second hopping pattern; 
wherein the data transmitter is configured to, in a second mode, transmit data once using a third hopping pattern; 
wherein the hopping patterns of the first mode and the second mode are different so that hops of the hopping patterns of the first mode and hops of the hopping pattern of the second mode are differently distributed in at least one of time and in frequency; 
wherein the first hopping pattern and the second hopping pattern are shifted relative to each other in at least one of frequency time, and wherein the first hopping pattern and the second hopping pattern are at least partially interleaved.
Claim 75 is allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 24, 47-50, 66, 69, and 72-45 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411